--------------------------------------------------------------------------------

Exhibit 10.1
 
SIRE ICM UNIT AGREEMENT


This SIRE ICM UNIT AGREEMENT (this “Agreement”) is entered into as of the 17th
day of December, 2014, by and between Southwest Iowa Renewable Energy, LLC, an
Iowa limited liability Company (“SIRE”), and ICM Investments, LLC, a Kansas
limited liability company (“ICM”).  For the purposes of this Agreement, each of
SIRE and ICM is sometimes referred to individually as a “Party,” and
collectively as the “Parties.”


WHEREAS, ICM currently owns 1,000 Series C and 18 Series A Membership Units in
SIRE (the “Units”);
 
WHEREAS, ICM is the holder of a Negotiable Promissory Term Loan Note, dated June
23, 2014 given by SIRE (as Borrower), in favor of ICM (as Lender), in the
original principal amount of $6,726,757.85 ("Note"), which Note is convertible
into SIRE Membership Units at the election of ICM at a conversion price of
$3,000 per SIRE Membership Unit;
 
WHEREAS, ICM desires to have the right to mandatorily sell and put the Units to
SIRE, and SIRE desires to grant ICM such right, in consideration of ICM’s waiver
of its right to convert the Note into SIRE Membership Units, on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein, and for other good and valid consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party hereby
agrees as follows:


ARTICLE I


1.                   Definitions. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Company Agreement.  The
following capitalized terms, whenever used in this Agreement, have the meanings
given below:


(a)            “Change of Control” means any of: (I) a sale of all or
substantially all of the assets of SIRE; (II) a merger or consolidation
involving SIRE, excluding a merger or consolidation after which 50% or more of
the outstanding equity interests of SIRE continue to be held by the same holders
that held 50% or more of the outstanding equity interests of SIRE immediately
before such merger or consolidation; or (III) any issuance and/or acquisition of
equity interests of SIRE that results in a person or entity holding 50% or more
of the outstanding equity interests of SIRE, excluding any persons or entities
that held 50% or more of the outstanding equity interests of SIRE immediately
before such acquisition.


(b)            “Closing” has the meaning provided in Section 5.


(c)            “Closing Date” has the meaning provided in Section 5.


(d)           "Code" means the United States Internal Revenue Code.
 

--------------------------------------------------------------------------------

(e)            “Company Agreement” means the Fourth Amended and Restated
Operating Agreement of SIRE dated March 21, 2014.


(f)            “Credit Agreement” means that certain Credit Agreement by and
between SIRE, as Company, Farm Credit Services of America, FCLA, as Lender, and
CoBank, ACB as cash management provider and agent, dated as of June 24, 2014.


(g)            “Exercise Date” means the date ICM delivers to SIRE a Put
Exercise Notice pursuant to this Agreement.


(h)            “Fair Market Value” means the full appraised value per share,
without any valuation discounts for any items (including but not limited to
discounts for minority interest or lack of marketability), of the Units
determined as of the Exercise Date, as follows: (I) the Parties shall mutually
agree upon an independent appraiser who shall determine the Fair Market Value of
the Units, which determination shall be binding upon the Parties; or (II) if the
Parties cannot agree upon an independent appraiser within thirty (30) days of
the Exercise Date, each Party shall select an independent appraiser, each of the
two independent appraisers will issue an appraisal of fair market value of the
Units, and the Fair Market Value of the Units shall be the average of the two
appraisals, which determination shall be binding on the Parties.  To the extent
the Put Right is exercised in connection with a Change of Control, the Fair
Market Value shall be the value attributed to the Units in connection with the
Change of Control transaction.
 
(i)            “Option Period” means the period: (I) commencing on the earliest
of (1) January 1, 2017, (2) the Change of Control of SIRE or (3) the refinancing
of the amounts owed by SIRE pursuant to the Credit Agreement; and (II) ending at
11:59 P.M. Council Bluffs, Iowa time on January 1, 2020.


(j)            “Purchase Price” means the greater of (I) Ten Thousand Eight
Hundred Ninety-seven Dollars ($10,897) or (II) the Fair Market Value of the
Units.


(k)            “Put Exercise Notice” has the meaning provided in Section 2(c).


(l)            “Put Right” has the meaning provided in Section 2(a).


2.                  Put Option.


(a)            Grant of Put Option. ICM shall have the right (the “Put Right”),
but not the obligation, exercisable by delivery of a Put Exercise Notice to SIRE
at any time during the Option Period, to cause SIRE to buy all (and not less
than all) of the Units at the Purchase Price from ICM upon the terms hereof.


(b)            Termination of Option.  The Put Right shall terminate upon the
expiration of the Option Period.


(c)            Procedures. If ICM desires to exercise its Put Right pursuant to
Section 2(a), ICM shall deliver to SIRE, prior to the expiration of the Option
Period, a written notice (a “Put Exercise Notice”) exercising such Put Right. 
The Put Exercise Notice is irrevocable.
 

--------------------------------------------------------------------------------

(d)            Determination of Fair Market Value.  The Parties shall use their
best efforts to cause the determination of Fair Market Value to be completed no
later than sixty (60) days following the Exercise Date.


3.                   Consummation of Sale.  On the Closing Date:


(a)            SIRE will pay the Purchase Price for the Units in accordance with
Section 7 of this Agreement; and


(b)            ICM shall cause to be satisfied all outstanding liabilities
attendant to the Units under the Company Agreement with respect to delinquent
Capital Contributions or any loans in respect thereof, and shall transfer the
Units to SIRE, free and clear of all liens, changes and encumbrances other than
rights, obligations and restrictions attendant to the Units with respect to
periods following the Closing under the Company Agreement and applicable
securities laws.


4.                   Cooperation.


(a)            The Parties each shall take all actions as may be reasonably
necessary to consummate any sale contemplated by this Agreement, including,
without limitation, (i) entering into agreements and delivering certificates and
instruments and consents as may be deemed necessary or appropriate; and (ii) in
the event that any approval is required to be obtained from any governmental
authority by any Party in connection with the sale contemplated by this
Agreement, the Parties shall cooperate and use commercially reasonable efforts
to obtain all such approvals as soon as reasonably possible, and all reasonable
costs and expenses incurred in connection therewith shall be paid or promptly
reimbursed by ICM.


(b)            SIRE shall make an election pursuant to Section 754 of the Code
in connection with the Closing, pursuant to Section 3.3(g) of the Company
Agreement.


5.                   Closing Date.  The closing of any purchase and sale of the
Units pursuant to this Agreement (the “Closing”) shall take place no later than
thirty (30) days following the determination of Fair Market Value (or such
longer period as is necessary for the Parties to obtain all material consents
and approvals required from any governmental authority) following the Exercise
Date (the “Closing Date”).


6.                   Closing.  At the Closing:


(a)            ICM shall deliver, or cause to be delivered, to SIRE (I)
certificates of officers or authorized signatories of ICM with respect to the
incumbency and authorization of each officer or authorized signatory executing
this Agreement to enter into this Agreement and consummate the transactions
contemplated hereby; (II) the unit certificates representing the Units; and
(III) a stock power in a form acceptable to SIRE assigning and transferring
rights to the Units to SIRE; and


(b)            SIRE shall deliver, or cause to be delivered, to ICM the
following:
 

--------------------------------------------------------------------------------

(i)            Certificates of officers or authorized signatories of SIRE with
respect to the incumbency and authorization of each officer or authorized
signatory executing this Agreement to enter into this Agreement and consummate
the transactions contemplated hereby; and


(ii)           The Purchase Price in accordance with Section 7 of this
Agreement.
 
7.                  Purchase Price.  On the Closing Date, SIRE shall be required
to pay ICM the Purchase Price in immediately available funds.  Notwithstanding
the foregoing, at SIRE’s election and in its sole discretion, SIRE may finance
the Purchase Price on the following terms: (1) term not to exceed twenty four
(24) months; (2) interest at eight percent (8%) per annum; (3) equal monthly
payments of principal and interest; (4) pre-payable at any time; and (5) the
indebtedness will be secured by a security interest in, and pledge of, the
Units. Any payments due under this Agreement may be deferred during the period
of time that the making of any such payment would cause a violation of a
financial covenant of SIRE pursuant to the Credit Agreement, provided, however,
that SIRE shall not make any dividend distributions to its members until all
payments to be made to ICM pursuant to this Section 7 are brought current.
 
8.                   Representations, Warranties and Covenants.
 
(a)            Each Party represents and warrants that:


(i)            it is duly organized and in good standing under the laws of the
jurisdiction of its organization and has full capacity and right to enter into
and perform its obligations under this Agreement, and all necessary authority
has been obtained;


(ii)          this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and


(iii)         neither the performance of its obligations hereunder nor the
consummation of any transaction under this Agreement will violate or conflict
with its organizational documents or any material agreement binding on such
Party.


(b)            ICM irrevocably covenants and agrees that it will not exercise
its rights to convert the Note into additional SIRE Membership Units.
 
9.                   Notices. Any notice required or permitted to be given under
this Agreement shall be in writing (including telex, facsimile, telecopier,
e-mail or similar writing) and sent to the address of the Party set forth below,
or to such other more recent address of which the sending party actually has
received written notice:
 
If to SIRE:
Southwest Iowa Renewable Energy, LLC
10868 189th Street
Council Bluffs, Iowa 51503
Attn: General Manager
Fax: (712) 366-0394

 

--------------------------------------------------------------------------------

With a copy to:
Husch Blackwell LLP
13330 California Street, Suite 200
Omaha, Nebraska 68154
Attn: David E. Gardels
Fax: (402) 964-5050
   
If to ICM:
ICM Investments, LLC
310 N. First St.
Colwich, Kansas 67030
Attn: General Counsel
Fax: (316) 796-0570

 
Each such notice, demand or other communication shall be effective, if given by
registered or certified mail, return receipt requested, as of the third (3rd)
day after the date indicated on the mailing certificate, or if given by any
other means, when delivered at the address specified in this section.


10.                Entire Agreement; Supersedure.  This Agreement, together with
the Company Agreement, constitutes the entire agreement, and supersedes (a) all
prior oral or written proposals or agreements, (b) all contemporaneous oral
proposals or agreements and (c) all previous negotiations and all other
communications or understandings, between the Parties with respect to the
subject matter hereof.


11.                Amendment and Modification; Waiver. This Agreement may only
be amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.


12.                Successor and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors
and permitted assigns. However, neither this Agreement nor any of the rights or
obligations of the Parties may be transferred or assigned by any Party without
the prior written consent of the other Party.


13.                Governing Law; Severability.


(a)            THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND SHALL BE
CONSTRUED, INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS
OF THE STATE OF IOWA, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES WHICH,
IF APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
 

--------------------------------------------------------------------------------

(b)            In the event of a direct conflict between the provisions of this
Agreement and any mandatory provision of applicable law, the applicable
provision of law, as the case may be, shall control.  If any provision of this
Agreement, or the application thereof to any Person or circumstance, is held
invalid or unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other Persons or circumstances shall not be
affected thereby and that provision shall be enforced to the greatest extent
permitted by applicable laws.


14.                Further Assurances.  Subject to the terms and conditions set
forth in this Agreement, each of the Parties agrees to use all reasonable
efforts to take, or to cause to be taken, all actions, and to do, or to cause to
be done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement.  In case, at any time after the execution of this Agreement, any
further action is necessary or desirable to carry out its purposes, the proper
officers or directors of the Parties shall take or cause to be taken all such
necessary action.


15.               Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when executed, shall be deemed an original, and all
of which shall constitute but one and the same instrument.


16.               No Third Party Beneficiaries.  The provisions of this
Agreement are for the exclusive benefit of the Parties and their respective
successors and permitted assigns. This Agreement is not intended to benefit or
create rights in any other Person or governmental authority.


17.               Disputes.  Any legal proceeding relating to this Agreement
shall be brought exclusively in the state or federal courts of Iowa.  The
Parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such courts or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Each of the Parties hereby consents to process being served by any party to this
Agreement in any suit, action, proceeding or counterclaim of the nature
specified in this Section 17 by the mailing of a copy thereof in the manner
specified by the provisions of Section 9.  EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


18.                Headings. The headings in this Agreement are for reference
only and shall not affect the interpretation of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.
 

 
SIRE:
Southwest Iowa Renewable Energy, LLC                
By
/s/ Brian Cahill
     
Name:  Brian Cahill
     
Title:  General Manager/President/CEO
 

 

 
ICM:
ICM Investments, LLC                
By
/s/ Chris Mitchell
     
Name: Chris Mitchell
     
Title: President
 

 
 

--------------------------------------------------------------------------------